Title: General Orders, 23 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters Hunt’s-House [Hopewell, N.J.]Tuesday June 23rd 1778.
                        Parole Philadelphia—C. Signs Brunswick Boston—
                        
                    
                    The Troops will cook their Provisions and in every respect be in the greatest readiness possible for a march or Action very early in the morning.
                    
                    When the General beats the Army is to be put in immediate readiness to march; on beating the troop the march begins. The Wings and the second line are each to furnish 2 Captains, 3 Subalterns, 3 Serjeants, 3 Corporals & 117 Privates for guards daily ’till further Orders.
                    The Guards parade tomorrow before Doctr De Camps quarters on the Road to Head-Quarters when the General beats. The Commissary of Military Stores will deliver out Arms tomorrow to the returns signed by Commanding Officers of Regiments or Corps, who will send very early to the Artillery Park for such numbers as are wanting to complete their men now on the ground fit for duty.
                